Toys Directive (debate)
The next item is the report by Mrs Thyssen, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a directive of the European Parliament and of the Council on the safety of toys - C6-0039/2008 -.
rapporteur. - (NL) Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, we have demonstrated several times that we explicitly opt for a high level of consumer protection within the internal market. Both in the multi-annual programme on consumer protection and in the resolution and the debate further to the withdrawal from the market of unsafe, mainly Chinese toys, we have made passionate pleas for the protection of the smallest and most vulnerable consumers, namely children, to be placed high on the agenda.
As rapporteur for the new Toy Safety law, I am therefore delighted to be able to announce that we will probably be able to get a new and strict directive on toy safety pushed through in the next few days - if everything goes according to plan, that is.
I would like to thank the Commission, because it responded to our call to propose a new directive. I would also like to thank the draftsmen of the opinions, the shadow rapporteurs, the president and the members of the Committee on Internal Market and Consumer Protection for the excellent cooperation that made it possible to approve my report unanimously on 6 November. Moreover, I am indebted to the Council, the Commission and all our members of staff for their unwavering dedication and their constructive attitude, which have enabled us to finish this important piece of consumer legislation within the space of ten months.
Ladies and gentlemen, we have various reasons to be proud of our work. The toy safety requirements are undoubtedly being improved and tightened, which is what the public expect from us. There will, in principle, be a ban on the use of carcinogenic, mutagenic and reprotoxic substances in permitted toy components. In addition, stricter rules will be introduced for unavoidable traces of heavy metals. This will be achieved not just by introducing maximum values for more types of substances, but also by establishing much stricter limit values for unavoidable traces of lead, cadmium, mercury, chromium 6 and organic tin.
Another totally new aspect is the provisions covering allergenic fragrances, to which, surely, we do not want children to be exposed. This aspect will also be made tighter than the Commission proposal; eventually, there will be a ban on no fewer than 55 allergenic fragrances, and 11 others will only be allowed for use if accompanied by warning labels. Subject to labelling and consistency with other relevant legislation, we are somewhat more lenient in the case of educational aromatic and flavour games.
A further important point is the improvement of rules to prevent possible suffocation, clarification of the essential safety requirements and, totally new, rules for toys in sweets. The system of warnings will also be extended and reinforced, and these should not only be clearly displayed in a language which the consumer can understand, but also be visible at the place of sale; finally, we are giving the precautionary principle its rightful place in the law.
Rules are of no value, of course, unless they are enforced. This is guaranteed by integrating the new policy in the new goods package, and by introducing stricter dossier requirements and requirements in the area of traceability. This should also be followed up, though. This is why, Commissioner, I would ask you on behalf of Parliament, when monitoring the directive, to pay close attention to the way in which the Member States carry out their supervisory task, both within and outside of the country's boundaries. For complete peace of mind, we would also like to hear you confirm that new, stricter, harmonised standards will be developed in terms of the noise standards for toys, both peak and sustained noise, and we would ask the same for books made of paper and cardboard only, for which there is no legal certainty at the moment.
Finally, we have explicitly decided against a system of third-party certification in respect of toys that comply with the standards. We have had long discussions on this topic, but a majority was against it. Here too, we should like to hear the Commissioner confirm that, during monitoring, specific attention will be paid to this aspect. We can therefore expect the conformity assessment procedures to land on our desks at some stage.
President-in-Office of the Council. - (FR) Mr President, Commissioner, Mrs Thyssen, ladies and gentlemen, the Presidency welcomes the importance attached by the European Parliament to the subject of toy safety, particularly during this festive season. We need to be able to have confidence in the safety of toys, as these are products designed for children.
For this reason, the Council has given special priority to the Commission's proposal, which was submitted at the end of January 2008. The aim of the proposal is to enhance the safety of toys while preserving their free movement within the internal market. The market in toys, through its buoyancy, capacity for innovation and structure, is particularly sensitive and complex, and the colegislators have had to find a balanced approach that guarantees the safety of toys without increasing their prices and that does not impose overly heavy obligations on the manufacturers and importers of reputable toys.
Recently, aside from prices and innovation, new elements have appeared crucial in the eyes of consumers. Respect for the environment and the absence of substances that are in any way toxic or that present an allergenic risk have been at the heart of public debate. This has become evident ever since certain companies decided to withdraw from the market or recall products that may not have been entirely safe.
Accordingly, since the 1980s the European Union has been taking a technical harmonisation approach aimed at safeguarding the free movement of goods within the internal market while establishing demanding safety levels to ensure that only compliant goods can move around within it. Such compliance is guaranteed by the CE label.
Like 80% of the goods that circulate within the Union, toys are subject to this technical harmonisation approach, which is organised in accordance with a well-known architecture: European legislation - in this case the proposal of new directives - lays down the essential safety requirements, which are translated and refined technically into standards. The Commission, with the Member States, also lays down documents providing guidance on the implementation of Community law.
It is this architecture as a whole that would be enhanced by the adoption of the proposal as amended by the colegislators. The re-evaluation of toy safety in line with these new legislative standards symbolises the colegislators' commitment to considering this area as a priority, since this is the first sectoral application of these horizontal provisions.
Indeed, in the text negotiated by the institutions - which is endorsed by a large majority of the Member States and which is therefore acceptable to the Council - not only market supervision, but also a number of the essential safety requirements, including the proposals aimed at limiting potential chemical risks in toys, are enhanced.
The provisions relating to carcinogenic and toxic substances were further enhanced during the negotiations between the colegislators in order to minimise or totally eliminate these substances, in particular for all accessible toy parts, and also to enhance the precautions relating to possible reactions when toys are put in the mouth, something that is inevitably done by the consumers of these goods.
Furthermore, the provisions aimed at eliminating the risk of toys and their parts causing asphyxiation by strangulation or suffocation have been clarified and enhanced.
Likewise, to ensure that the parents of consumers are able to make pertinent choices, the warnings about toys' potential risks and the minimum or maximum age limits of users have also been enhanced and must be made available, prior to purchase, to all those who govern such purchases, including online.
On the subject of the capacity of goods to comply with the essential safety requirements, the architecture of the Community system is maintained; where a European standard exists, manufacturers may themselves declare their toys to be compliant and affix the CE label. Obviously, if this in done in error, all the economic operators have obligations to fulfil at their respective levels within the supplier chain, and the authorities responsible for monitoring the Member States' markets will be there to enforce compliance or to punish non-compliance.
In the absence of European standards, third-party certification is provided for, with the result that a high level of safety can be guaranteed. This architecture of ours is not exempt from the risks of abuse of the CE label, but, thanks to the vigilance of the market monitoring authorities and their increased cooperation at European level, the risk will be reduced.
Lastly, the precautionary principle and the capacity to adapt to new risks, where they are identified as such, are provided for in the directive. The French Presidency is therefore delighted with its constructive cooperation with the European Parliament throughout the negotiations on this important matter and is also grateful, on behalf of the Council, to all those men and women within the three institutions who have contributed to this positive outcome, which should enable us to reach an agreement at first reading.
Vice-President of the Commission. - (DE) Mr President, Madam President-in-Office of the Council, ladies and gentlemen, during the second half of 2007 we were confronted with recall actions by a large manufacturer of toys that had voluntarily withdrawn defective products from the market. Nevertheless, this created uncertainty.
Even though we all know that no one can absolutely guarantee the safety of products that we handle every day, citizens rightly expect not only that their children can play in peace, but also that their toys are safe.
In its resolution of 26 September 2007 on the safety of toys, the European Parliament called on the Commission to get the revision of the Toys Directive underway immediately, containing efficient, effective and detailed requirements for product safety.
In January 2008, the Commission presented its proposal and I am very happy that today - only eleven months later and in fact in good time before Christmas - we have a new EU law bringing extensive improvements to the safety of toys. I would like to thank the rapporteur, Mrs Thyssen, most sincerely for her successful work. I would also like to thank Mrs McCarthy for the huge dedication she displayed in the consultations with the Presidency and the Commission. I thank the French Presidency for its great energy in bringing this dossier further forward in the Council.
The new European Toys Directive makes toys in Europe safer. It is based on the idea that toy safety is the joint responsibility of all parties involved, but with different focus points.
First and foremost, the economic operators, that is to say manufacturers, importers and traders, are under obligation. However, at the same time, the proposal contains comprehensive rules for the monitoring authorities, both at the external borders of the EU and on the markets of the Member States. Naturally, the directive does not release the children's guardians from their responsibility either. They also have a responsibility to ensure that children play safely.
The new rules on the safety requirements for toys are strict. That applies in particular to the use of chemicals in toys, in which regard the directive sets completely new standards. The directive is the only law worldwide to contain an explicit ban on carcinogens or substances that can impair reproduction or cause genetic changes. These substances may only be used if their safety has been unambiguously proven by scientific means.
The new directive also has the lowest limit values for toxic substances like lead and mercury that apply worldwide. Allergenic fragrances are also essentially prohibited. In this regard the directive goes even further than the rules for cosmetics.
In addition to the chemicals chapter, the directive also contains a number of additional tighter safety requirements for design and production. This relates in particular to rules for avoiding the risk of choking on small parts, which is a serious risk to children and will now be countered more effectively. For the first time we have also included in the directive rules on foodstuffs in toys.
In future, manufacturers of toys will have greater responsibility in connection with the conformity assessment. They will have to carry out a comprehensive assessment of any risks that a toy could conceal, regardless of where the toy is produced. This analysis must be thoroughly documented and made available to the market surveillance authorities on request. The obligations of toy importers have been made more stringent. This is particularly important, because a large proportion of toys are imported into the European Union. Importers must check whether the producers have carried out the conformity assessment correctly and, where appropriate, carry out random tests themselves. A mandatory test by a third body is provided for in the directive only where there are no harmonised European standards. We have discussed third party certification in detail, weighing up the advantages and disadvantages.
Not every toy that is placed on the market in Europe can be tested. Random tests are, of course, possible, but expensive. The Commission is of the opinion that testing by a private certification body would result in costs that would not be justified by the amount of increased safety. That applies in particular to small and medium-sized undertakings. When reviewing the application of the directive, the Commission will pay particular attention to the rules on conformity testing. In this regard, it will take into account the experiences of the Member States in connection with market surveillance and will present the report to Parliament. It will also give a corresponding statement to the Council for its records.
In addition to increased obligations for economic operators, the directive also contains very detailed rules on how Member States are to carry out market surveillance in accordance with the internal market package from July of this year. This relates to both proper customs checks at external borders and inspections within Member States. Well-functioning market surveillance is a very important element in the directive. Only if the stringent design and production requirements are adequately monitored by independent public bodies can the overall concept of European toy safety become a reality.
The present text is an example of how the European institutions are able in a short time to get good, comprehensive, globally unique European legislation off the ground. I believe that, with this directive, we have created a good basis for safe toys in Europe.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (FR) Mr President, Commissioner, Minister, two crucial elements have led the European Parliament to review its legislation on the safety of toys: the significant number of toys presenting safety problems that were recalled a year ago, and the studies demonstrating the impact of chemical substances on children's health.
Unfortunately the legislation that we are being asked to adopt today is no match for the issues at stake, and I do not share the enthusiasm of the previous speakers.
Indeed, I regret that we have given up being more demanding on several points and, above all, on the presence of chemical substances and allergenic fragrances. I repeat: children are among the most vulnerable people in society, and their fast-developing organisms are fragile.
The various standards on chemical substances do not take this into account. Why have CMR chemical substances been only partially banned? Why have not endocrine disruptors been banned? Why have so many derogations been accepted?
I also regret the reintroduction of heavy metals. I do not understand how cadmium and lead can be banned in certain goods but permitted in toys, when we know how children use them.
My second point concerns market monitoring. The precautionary principle as it is introduced in the directive applies to the Member States, but what scope does it really have for manufacturers?
A further problem is that information for consumers must be in a language or languages that they can easily understand, but we do not know whether they will be able to receive information in their mother tongue or in the language of their country. Why remain so vague on the return or recall measures with provisions that are not really suitable for urgent situations? Why reject the idea of an independent third party certifying manufacturers?
The Committee on the Environment, Public Health and Food Safety voted in favour of the amendments that took greater account of the health and safety of children. I regret that it has not received more support.
It is true that some steps have been made towards making toys safe. Nonetheless, we believe that these steps could have been much larger. We do not understand how substances such as lead, mercury or cadmium can still be found in toys. We have missed an opportunity to ban those substances, which will continue to accumulate in the little bodies of Europe's children and cause numerous health problems.
In addition, we should also like to point out another problem with this directive, which does not lay down decibel limits for the noise made by toys. Noise is a significant pollutant that affects both children and adults, and many toys make too much noise.
I call on the Commission and the Council to take a stand on this issue and to agree to present Parliament with some noise limits as soon as possible, because noise affects our children's bodies as well.
on behalf of the PPE-DE Group. - (DE) Mr President, Madam President-in-Office of the Council, Commissioner Verheugen, ladies and gentlemen, first of all I would like to say a huge and sincere thank you to our rapporteur from the Group of the European People's Party (Christian Democrats) and European Democrats, Mrs Thyssen. In the last few months she has devoted herself with considerable energy to an extremely difficult and also politically contentious dossier and has upheld the position of the European Parliament in the negotiations with the Commission and the Council with great success.
Commissioner Verheugen, what you have just described as the essence of the Toys Directive - as well as the comments from Mrs Thyssen - we can only underline. As a result of the new Toys Directive, toys in the European Union will be safer. However, no directive can ever be so safe as to exclude any possibility of abuse. We need to realise that toys represent only 14% of the things children play with nowadays; the remaining 86% consisting of things that children use in just the same way, but which are not covered by the provisions of the Toys Directive. For this reason, we must warn against a false sense of security and consider very carefully whether batteries, for example, should in future no longer be contained in toys, and whether ultimately it actually serves the educational purpose of toys to only have articles that meet particular requirements. No question. The safety of toys is paramount for the PPE-DE Group, too.
As several points have already been mentioned, I would like to respond to one particular point. There are a number of Member States of the European Union in which books provide a considerable contribution to the education of children. These books, particularly books for young children, will be faced with considerable difficulties if this directive enters into force in its present form -. not as a result of the directive itself, but because of the technical standards based on the directive. For this reason, Commissioner, I would be very grateful if you could ask the CEN or the industry concerned as soon as possible to look for ways to formulate the standards relating to the various tests on children's books and the resistance of the cardboard in children's books in such a way that the existing stock of children's books can also be retained in the future.
I would like to thank the rapporteur and I look forward to further discussions.
I would like to thank Mrs Thyssen, my colleagues, the Council and the Commission for their extremely constructive cooperation. Just as Mrs Thyssen and several others here in this House have said, we have improved the directive in a number of areas. For us social democrats, a consistently high level of safety was the top priority objective. I think that we have achieved a high level of safety without imposing unreasonable demands on industry. We would, of course, have liked to have gone further in some areas, but I think that the compromise has for the most part resulted in a constructive text.
Our group wanted third party certification for certain toys, but we did not receive any support for this, either from the other party groups in the committee or from the Council and the Commission. We are naturally disappointed by this, but as we feel that the new directive is otherwise an improvement on the current one, we will support it in plenary. I am particularly happy about the fact that we are to have stricter rules for how carcinogens, mutagens and substances toxic to reproduction may be used - something that the Socialist Group in the European Parliament was not prepared to compromise on.
Compared to the Council's proposal, we now have a much better basis for assessment and we have removed exceptions to the substitution principle, which will result in the limited use of these substances. For the most hazardous heavy metals we have halved the migration limits and prohibited use in any parts that children will come into contact with.
The precautionary principle has also been one of the most significant improvements. This principle is now stated in the article, which means that market surveillance authorities can now refer to this principle if there is reason to believe that a toy is dangerous but there is no scientific evidence for this.
We have produced a better definition of how toys should be designed so as not to cause choking. Choking is one of the most common causes of death from toys, and we view it as considerable progress that we have clear rules in this area. We welcome the fact that the new directive requires toys not to impair hearing. The Commission has promised to draw up a new standard and I hope that it will keep its word. We had wanted to see a more stringent regulation of allergenic fragrances in which all allergens were prohibited except in very specific cases. Parliament has nonetheless restricted their use to a greater extent than under the Commission's proposal, and we hope that the list will be kept up-to-date if other allergenic fragrances begin to be used in toys.
We also welcome the fact that the rules for warnings have been made clearer and that more types of toys are to have warning text on the toys themselves, as otherwise it is easy for the warning to be forgotten once the packaging has been removed. Warnings that are important when deciding whether or not to buy the toy must also be visible to the consumer, irrespective of whether the toy is purchased from a shop or via the Internet.
I hope that, after this week's vote, we can tie things up and be sure of safer toys under the Christmas tree in future. Thank you.
on behalf of the ALDE Group. - (DA) Mr President, first of all I would like to offer my sincere thanks to our rapporteur for the Toys Directive, Mrs Thyssen. Marianne, you have produced a very efficient, professional and effective piece of work. I would also like to thank the Council and our girl from the French Presidency: well done! My thanks also go to the Commission for its flexibility in very quickly finding common ground for the text we have before us today.
The whole process of preparing the Toys Directive has been enlightening, both for me and also for my colleagues present here this evening. From a position of wanting to prohibit all chemicals and all fragrances, we have surely all learnt that nothing is black and white. I have become more aware of what is possible and what, conversely, makes the production of toys impossible. Therefore, my starting point for the work on this directive was that we should be strict, while of course being fair. I think that the proposal we have in front of us is extremely reasonable. There are significant improvements on the current rules for toys, although those rules do date back to 1988. I think that we have reached compromises with the Council and the Commission which mean that we can be satisfied and, most importantly, that children can continue to play and manufacturers can continue to make toys, but safe toys.
From the significant improvements in the new proposal I would like to highlight the fact that we now have clear rules for the use of chemicals and fragrances. That we have clarified which substances can be used is important, as these could be endocrine disrupters, carcinogens or allergens. However, we must not prohibit all substances if it is not necessary from the point of view of health, as in doing so we would prevent the production of children's bicycles, for example. Yes, you did hear right! If we were to prohibit all chemicals we would no longer be able to put tyres on children's bicycles, and we surely do not want that, despite everything. I therefore repeat: we must be strict, but fair.
I would also like to bring up our trilogue negotiations, in which we were unable to reach agreement on the legal basis with regard to noise, books and third party certification. I therefore very much expect, Commissioner, that the very clear statements from the Commission concerning these three issues will be followed through, and we in Parliament will follow up on this. I hope that we will get a clear majority in the House on Thursday, and I look forward to it.
on behalf of the Verts/ALE Group. - (DE) Mr President, I, too, would like to thank the rapporteur and my colleagues. However, as a group we regret that we had to carry out this work under massive time pressure. In particular, we regret the fact that there was no proper first reading in Parliament at which the other committees that have worked on the directive, like the Committee on the Environment, Public Health and Food Safety and the Committee on Industry, Research and Energy, would also have had to have been given a chance to speak. As it is, they have been practically excluded from the decision. I consider this to be a democratic deficit which this Parliament must address. We need clearer guidelines with regard to first reading agreement than we currently have.
When I look at the positive things that we have achieved I have to say that overall we have brought about a considerable improvement. We have improved the Commission's report again and the results that we sought in the first reading are in many cases good. However, for this reason also, a proper procedure could have been carried out.
There are deficits in three areas in particular, and I would like to clarify these. The first deficit is the issue of certification by an independent certifier. We would have been perfectly willing to compromise even further in this area, for example to require undertakings that have been reported several times on RAPEX to undergo special certification. We would have been prepared in this connection to investigate more and consider further, and to compromise, but there was absolutely no discussion with the Commission and Council on this matter. I find this extremely regrettable, as I believe that it would have benefited the safety of toys if we had achieved this third party certification, at least for certain toys.
Another problem - that Mr Schwab has already raised - is that in other areas, in contrast, we are being too cautious. I am not aware of any case in which a child has choked or suffered other injuries as a result of a cardboard picture book. Therefore, I cannot understand why cardboard picture books are being treated as toys and why there are special procedures for these in the CEN. This is incomprehensible. It would have been good if we had decided to exclude cardboard picture books from this directive - something, incidentally, that the whole committee was in favour of doing. This would have been the right decision.
I think that, as a result of time pressure, in the area of CMR substances, which includes carcinogens, in certain places the wording is not clear enough. In this case, too, we will submit an amendment in order once again to make it clear which direction we need to take.
To reiterate: we would have been able to produce a better piece of work if we had had more time and if the other committees could have been involved.
on behalf of the UEN Group. - (GA) Mr President, the Christmas period is the busiest time for the toy trade and for toy manufacturers. It is strange that it is our children, the most vulnerable members of our community, who are often in danger from products that are not up to standard. These products come from far away and often we do not know how they were made or what they contain.
More than 22 million toys were returned all over the world in the last five years. In my own country, Ireland, 120 000 toys were returned during that period.
It is a source of worry that toys which are being sold in Ireland come from far away and that there is no certainty as regards their quality. This must be stopped. This directive is an improvement but it is only a beginning. We must continue on and ensure that these products are safe.
Time and again we hear of products being recalled because they are dangerous for our children. To find out what it is like on the Swedish toy market, my colleague from the Swedish Left Party and I bought 17 different, randomly chosen toys in Stockholm and then asked a laboratory to test them. One contained unlawful amounts of lead and five other toys contained brominated flame retardants. This is, of course, wholly unacceptable. It shows that improved legislation is required, but also improved monitoring. New toys should be subject to mandatory independent tests.
Children, as we all know, are imaginative and inventive, and they do not use toys solely in the way that the manufacturer may have envisaged. It is difficult, if not impossible, to predict how children will use a particular toy. Therefore the legislation must also apply to broken toys, as some hazardous substances are then released. The safety and protection of children are not negotiable. Compromise is not an option. I welcome the directive, but the Confederal Group of the European United Left/Nordic Green Left would have liked to have gone further, namely by introducing a complete ban on allergy-inducing substances, carcinogens, mutagens and substances toxic to reproduction. Children's safety is more important than short-term economic gains. Thank you.
To me and many others here this evening it is obvious that toys should be safe, as small children cannot read warning texts themselves or assess any risks that may arise. The products should not contain chemicals that could be harmful to health either. The June List is therefore of the opinion that the updating of current legislation in the area is welcome, but at the same time I would like to warn against ill-concealed protectionism. It must be possible for toys that meet the safety requirements to be imported into and sold in the EU, irrespective of whether they have been manufactured in the EU or in Asia. Thank you.
- (SK) Ladies and gentlemen, this debate is taking place in the pre-Christmas period, when toys take pride of place among all Christmas presents.
Parents and educators need to be sure that the toys on sale on the European market meet strict safety requirements, and children, as the most defenceless consumers, must be the best protected. The problems of the largest toy producer, MATTEL, have focused public attention onto the importance of the agenda of the Committee for the Internal Market and Consumer Protection. More than a year has passed since the European Parliament adopted a declaration on the safety of products, especially toys, which initiated work on the product safety package that was approved in March 2008.
I am grateful that the rapporteur has respected the compromise reached over the product safety package for the introduction of products onto the market, which I collaborated on as one of the rapporteurs for the Group of the European People's Party (Christian Democrats) and European Democrats. The directive reflects the scientific advances of the last 20 years and forbids the use of hazardous materials in toys. Producers will also have to identify clearly allergens that could be detrimental to children below the age of three years. They will have to place warnings on toys in a visible and appropriate manner and in a language that the consumer will understand. The directive contains rules on the placing of the CE mark, which represents a visible outcome of the entire process of incorporating conformity assessments in the broader sense of the term.
By placing a CE mark on a toy the producer is declaring that it is a product which fulfils all of the valid requirements and that he bears full responsibility for it. The same responsibility also applies across the supply chain, where the market supervision authorities will carry out quality checks and will ensure that products on sale fully comply with the high safety requirements.
I would like to highlight the work of Marianne Thyssen, who has managed to secure agreement at the first reading. I firmly believe that the compromise we have reached will ensure higher levels of safety for toys and at the same time will not restrict the activities of the mainly small and medium-sized toy producers.
(DE) Mr President, carcinogenic chemicals in children's rattles? Lead in toy cars? Soft toys that cause allergies? Parents have a few grounds for concern where the safety of their children's toys is concerned.
It was therefore essential for the previous directive, which was more than 20 years old, to be replaced by an up-to-date law that reflects the most recent findings. This was necessary for the sake of the health and safety of our children. We have achieved a certain amount, and I am very pleased about that, as we have achieved greater protection. Thus, there are more stringent rules for substances that could be carcinogenic, mutagenic or toxic to reproduction. Clearly visible and unambiguously worded warnings indicate to parents the circumstances under which a toy could be dangerous. In addition, we succeeded in the challenge to prohibit the use in toys of many fragrances that are responsible for the spread of allergies. These are all success stories that we as the European Parliament have achieved together with the other institutions - the Council and the Commission.
However, there is still one fly in the ointment: we wanted certification of toys by independent testing institutes, so that we can also be really sure. It is not enough for the toy to be in the shop and have a random test carried out there. No, it would be necessary to act in a much more consistent way in this regard. In fact, we would have to do what we do with cars. We do not certify ourselves that our car is roadworthy. We need a toy TÜV - and that must be as self-evident as the TÜV we have for cars.
The European Commission did not want that, the Council of Ministers did not want that, the majority of the Conservatives and the Liberals did not want that. I find it extremely regrettable that so far we have not succeeded in implementing this, but there is an amendment on which we will vote on Thursday. Perhaps we will nevertheless still succeed in achieving something here.
- (CS) In September last year I warned on YouTube and elsewhere against the growing incidence of hazardous toys and I promised that we would take measures here to ensure that by Christmas the market would be a safer place. Many journalists ridiculed this, but others understood the issue. Such a powerful wave of checks was unleashed that by Christmas millions of hazardous toys had been withdrawn from the market. Even before Christmas. I appreciate the way that the European Commission responded quickly to our request and put forward a new, tougher directive. I also highly appreciate the efficient work of Mrs Thyssen. Not forgetting to mention, of course, the flexibility of the French Presidency.
The directive responds to new developments in man-made materials and also to findings in relation to physical harm to children etc. It is therefore stricter on the producers while also placing a bigger stick into the hands of monitoring bodies. I consider it highly important that the directive also increases or rather transfers legal responsibility to importers. After all, the main problem does not relate to European producers but to imports. 80% of cases concern toys from China. I also firmly believe that by next year, that is, even before the directive comes into force, importers will begin to select very carefully the factories - Chinese or otherwise - from which they will import toys into Europe. And they will select only those producers who meet European standards. If only the same could be achieved with other products as well.
This afternoon I had another meeting with toy makers from the Czech Republic and I must tell you that they have given a warm welcome to this directive and to the harmonisation of standards. Of course they would like us to increase the legal responsibility of the accredited testing bodies. This is because sometimes, despite having paid for tests, inspectors sooner or later identify specific shortcomings. For small producers these not inconsiderable costs may be a complete waste of money.
I would also like to bring to your attention how the directive is being circumvented, not only the existing one but probably the new one we are passing this week as well. Although it will indeed not be possible to state 'this is not a toy' on products that look like toys, producers will unfortunately label their toys as 'decorations'. This directive is therefore just a first step and there is still much work to be done.
Mr President, it is clear that, following last year's toy safety scares and recalls in the run-up to Christmas, our current toy safety law drafted in 1988 cannot deal with the new risks and threats to children's safety. Twenty years on, 80% of toys in the EU and 95% in my own country are imported from third countries, predominantly China. Twenty years on, we are better informed about the risks and hazards of certain chemicals and substances. Twenty years on, the design of toys has changed, with toys containing powerful magnets and more electronic components, using lasers and emitting more noise. That is why the toy safety scares and recalls were a wake-up call for Europe to radically review, update and strengthen the standards of our toy safety law.
Our new law will do more to reassure parents that the toys on our shelves are safer: not safe, but safer. Importers, not just manufacturers, will be responsible for ensuring the toys they bring into Europe meet our tough new standards. The fact is that manufacturers are banned from using harmful substances in toys such as lead, CMRs and fragrances which can provoke or trigger allergies in children.
We have toughened up the rules on choking and suffocation risks. We have introduced clear and more effective warnings on toys. The law will only work, though, if it is enforced, and that is why it is good that we are giving more power in this law to 27 Member States' enforcement bodies to demand all the necessary information they need for any operator in the supply chain and, where necessary, to conduct raids on premises. In addition, all the EU's enforcement bodies are legally obliged to cooperate and share information to tackle the risk of unsafe toys.
My congratulations, therefore, to Mrs Thyssen. Thanks to the good cooperation with the Commission and the French presidency we have done three things. We have met our deadline in the EP resolution last year of voting in a new toy safety law before Christmas 2008. I believe that if we wait any longer the legislation would not be any better. We can give parents confidence that toys on sale in the EU will be safer in future, and we are also sending out today a strong message to manufacturers, brand owners and importers that they must meet our high safety standards or there will be no place for their products on our shelves.
By voting for this law, we say clearly that we are not prepared to tolerate toxic toys and dangerous toys in Europe.
(EL) Mr President, Commissioner, I should like, first of all, to congratulate the rapporteur on her exceptional work on such a difficult and sensitive issue as the safety of toys. Mrs Thyssen worked very methodically in discussions with the Council and the French Presidency and in our Committee on Internal Market and Consumer Protection. She agreed to numerous compromises so as to obtain a final text that promotes the safety of toys, while at the same time striking a balance between consumer protection and the viability of toy manufacturers. The 1988 directive may have come up to expectations and safeguarded a high level of safety in toys for twenty years, but it urgently needs to be revised and updated, given that there are now new types of toys and new materials on the market and factories established in countries outside the European Union.
The basic aim was to provide the best possible protection for children, better guarantees for parents that the toys which they buy for their children meet high safety standards and more stringent penalties for manufacturers who fail to meet the demands in question. I believe that we have made progress on several issues, such as a ban on the carcinogenic chemicals used in toys, which give rise to great cause for concern about children's health, a gradual reduction in the heavy metals used in the manufacture of toys, such as cadmium and lead, a reduction in the list of aromatic and allergenic substances, separate labelling for toys contained in foods and stricter safety specifications for all toy manufacturers.
To close, I should like to point out that liability takes many forms in the toy safety sector, which is why importers and distributors should ensure that specifications are complied with. I believe that all interested parties, especially consumer associations, will use the control mechanisms at their disposal to closely monitor the application of the new directive. We are taking a big step forward today and I am sure that others will follow in future.
(DA) Mr President, as it currently stands, the toy proposal will mean that, in two to four years, European children will be able to play with much safer toys than they do today. This is a good thing, but it is also a necessity, and I therefore fully support the proposal. It is necessary and it is good that we have improved safety in comparison with current levels. That said, I also believe that we are, in actual fact, missing an opportunity to not only make things good, but to make things really good for our children. Many have touched on the problems with the proposal, so I will concentrate on one thing only, and that is fragrances.
Scents or fragrances in toys do, I think, constitute a problem. I am well aware that the work done has resulted in us extending the list of prohibited fragrances, but I do not think that it is enough simply to extend the list. I believe that we should have an outright ban. If you are allergic to nuts, you can avoid eating nuts. If you are allergic to nickel, you can avoid using products containing nickel, but if you become allergic to scents or fragrances it becomes difficult for you to go to public places, because you cannot prevent other people using them. I therefore think quite simply that we should have been stricter here and imposed an outright ban on fragrances out of consideration for our children. The fragrances do nothing for the children or for the toy. To learn what flowers or fruit smell like it is better to buy the natural article.
That being said, the proposal does, of course, represent a pronounced improvement on the current situation and it is a very good thing that we have also tightened up the rules regarding market surveillance and the responsibility of the Member States. I therefore believe that it should be an extremely clear signal that we send to the Member States today. It cannot be emphasised enough that it is they who are responsible and that they must monitor the market better than they are currently doing. We must insist that they use more money and more resources to ensure that the market is monitored, which will also enable the new stringent rules to work to their full effect.
Mr President, I welcome the outcome of the trialogue negotiations and I believe that the text we will be voting on is a balanced and positive outcome for all.
Toy safety is of utmost importance now and at all times of the year, for our children's health and safety is at stake. I applaud the stringency of the new measures in the current proposal, such as the ban on CMR and allergenic fragrances.
I also welcome the balanced nature of the proposal. There are over 2 000 toy manufacturers in the EU. The vast majority are extremely careful that a product they put on the market is safe. They should not have to suffer because of the low standards adopted by a small minority or the low standards applied by some importers and distributors.
What recent scare stories have taught us is not to overreact and ban some toys altogether, but rather to ensure that we step up our enforcement of rules already in place. I believe this text represents such a balance and, therefore, I would like to commend my colleague, Ms Thyssen, and all who have worked to make this a successful directive.
(DE) Mr President, toxic toys do not belong in the hands of children and none of us wants to put toxic toys under the Christmas tree. However, the Commission has only made a half-hearted start in connection with the EU Toys Directive, and unfortunately it has not been improved by this compromise.
The intention is not to deceive us about the safety of hazardous chemicals, for there are gaping loopholes still remaining in this compromise, as firstly there is no clear ban on toxic heavy metals. It is inexplicable why cadmium and lead are still permitted in children's toys. The same goes for chromium, mercury and organic zinc. They do not belong in the hands of children, not even in the smallest amounts. Thus, Mr Verheugen, you engaged in window dressing when you claimed back at the time of the last recall action that lead is prohibited in children's toys.
The compromise permits additional limit values for high risk substances, even though they are only half as high as those intended by the Commission. Only a clear ban will create safety. Unfortunately, the EU has shirked its responsibility for this clear protection of children.
The same applies to allergenic fragrances. In this case, we have not managed to prohibit all allergenic fragrances as we proposed in the Committee on the Environment, Public Health and Food Safety. The limit values for noise are also disappointing, as no clear objective has been agreed upon for this.
(FR) Mr President, ladies and gentlemen, I would just like to emphasise, in this matter, how capable the Community institutions are of reacting in order to effectively resolve the problems of our fellow citizens.
It was in summer 2007 that a number of scandals occurred. Parliament called for measures to be taken. The Commission made efforts and, today, we are in a position to adopt this directive on the safety of toys, which marks a considerable step forward.
Naturally we owe this first and foremost - this ought to be emphasised - to our rapporteur and to the work that has been done to reconcile what were, at the start, conflicting positions. Today, we have an effective and balanced text that, for example, will make it possible - and the Commission has just committed itself to this - to re-examine the standard that applies to children's books and that deals in a very balanced way with the fragrances present in a number of toys.
This is the perfect example of legislation by Europeans for Europeans, and it must be said that this House has played a crucial role in it.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, I would like to go over some of the problems that have been relevant in this debate.
Firstly, on the subject of chemicals, the rules laid down here cannot be made any stricter than they currently are. It is not possible to ban chemicals completely, because they exist in trace amounts in nature. Mrs Breyer, I cannot prevent you from ignoring the rules of nature, but what you have done is irresponsible scare-mongering: I must make that quite clear. You are giving the impression that European legislators are giving children poisonous toys, when the very opposite is the case. I strongly repudiate the insinuation behind your contribution.
What we have done here has never been done before. Normally, the rule, in this Parliament as well as elsewhere, is that a substance is banned if it has been demonstrated to be harmful. In this case, it is the other way round: substances are banned, and are then only authorised if they can be definitively demonstrated to be safe. I would like to know what more we could be expected to do. We cannot do any more than is being done here, and anybody who gives the impression that what we have done here does not provide adequate protection for children is - I am sorry to say - deliberately misleading the European public. I cannot imagine why you would do that.
Your comments concerning noise - that toys must, of course, not cause damage to hearing - are quite correct: that is why the directive contains rules concerning that. The limits, in other words the decibel levels, are laid down as is normal in European legislation: the Toys Directive is nothing special in that regard. Technical regulations are laid down as part of the standardisation process, and the same is true here. The decibel levels will therefore be laid down during the standardisation process, and the directive provides the legal basis for this to happen.
On the subject of books, I was very surprised when this came up as an issue in recent days. The word 'books' does not appear a single time in the text before us. Nothing is changing with respect to the current position. It seems that one of the German manufacturers has launched a press campaign on this subject, and has been lobbying hard in the European Parliament. Not a single word of it is true: nothing at all is changing with respect to the current position. The Commission is, however, quite willing to ensure - because it is the right thing to do, as Parliament wishes - that the applicable standards are improved and modernised. The Commission is going to issue instructions in this connection.
Regarding third-party certification - and I am saying this to the TÜV Group in this House - the belief that a toy, or any product, in Europe will be made safer because it has been certified by a third-party body is, unfortunately, a baseless one. The Commission really has now had the results for many years with respect to product safety. There is nothing - absolutely nothing - to suggest that third-party certification makes any products safer. We require such third-party certification in cases where - and this is a principle of European legislation that this House has observed for very many years - the product concerned is an extremely complex one.
My dear Mrs Gebhardt, I will say this again: there is a certain difference in complexity between a high-tech product such as a modern car and a teddy bear. I do think it is a bit far-fetched to try to compare such things.
This directive also, as usual, requires third-party certification in cases where there are no standards. I would strongly urge you not to believe that all you need to do in order to have a safe toy is to entrust the certification to a third-party body. The dangers that arise in practice cannot be combated at all through certification. Just look at the cases that were mentioned here: the problems were not with the prototype product submitted to the third-party body, but in the supply chain - the manufacturers were unreliable. Only the manufacturer of the product is in a position to guarantee the complete reliability and safety of its supply chain. I would strongly urge you to move away from this principle and to give manufacturers full responsibility for the safety of their products. It is not true that manufacturers simply have to say 'my product is safe' or 'my toy is safe'; they must be able, at the request of the market surveillance authorities, to document that fact at any time, in full and with no gaps. It is, and must be, checked, and the same goes for importers.
These are rules that, in my opinion, cannot be made any stricter, because they already guarantee the greatest possible level of effectiveness. I do, however, agree with all those who said that it depends very much on the Member States taking these checks really seriously and extending the opportunities for market surveillance.
On the subject of fragrances, here too I do not entirely follow the logic of the argument. I really do wonder what the point would be of banning the use in toys of fragrances that are permitted to be used in cosmetics aimed at children that are applied directly to children's skin. Allowing the fragrances in those products and banning them in toys, just so that they do not smell so terrible, simply makes no sense. Nevertheless, this directive actually goes further than the Cosmetics Directive, in that it bans fragrances that are simply subject to a labelling requirement in the Cosmetics Directive. Here too, therefore, I do not see what else we could do.
Let me conclude by saying this: amendments have been proposed here, and the European Parliament is of course at liberty to adopt them, but I must point out to you that this document represents an overall compromise with the Council, Parliament and the Commission and that, for example, the amendment proposed by Mrs Gebhardt on third-party certification will prevent that compromise. In other words, if the European Parliament adopts this amendment, the directive will fail, and we will not have it.
You cannot always get everything you want. It is - I will say it again - an overall compromise. It is a balanced compromise, and it creates a level of toy safety that is achievable and necessary. I would urgently call on you to agree to this overall compromise.
Vice-President of the Commission. -
Declarations of the European Commission for the adoption of the Directive of the European Parliament and of the Council on the safety of toys (Thyssen report)
Declaration of the European Commission on monitoring of safety aspects (Article 47)
Following the entry into force of the revised Toys Safety Directive, the Commission will monitor closely all developments relating to its implementation in order to assess whether its provides for an adequate level of toy safety, notably as concerns the application of the conformity assessment procedures as laid down in Chapter IV.
The revised Toys Safety Directive provides for a reporting obligation of Member States on the situation concerning the safety of toys, the effectiveness of the Directive and market surveillance performed by Member States.
The evaluation by the Commission will inter alia be based on the Member States' reports to be submitted three years following the date of application of the Directive with a particular focus on market surveillance in the European Union and its external borders.
The Commission will report back to the European Parliament at the latest one year after submission of Member States' reports.
Declaration of the European Commission on the requirements concerning toys which are designed to emit a sound (Annex II. I. 10)
Based on the new essential safety requirement for toys which are designed to emit a sound under the Toys Safety Directive, the Commission will mandate CEN to establish a revised standard which limits the peak values for both impulse noise and prolonged noise emitted by toys in order to adequately protect children from the risk of impairment of hearing.
Declaration of the European Commission on the classification of books (Annex I. 17)
Taking into account the difficulties related to the relevant tests required in the harmonised toy standards EN 71:1 for books made of cardboard and paper, the Commission will mandate CEN to establish a revised standard which covers adequate testing for children's books.
rapporteur. - (NL) Mr President, Mr President of the Commission, President-in-Office of the Council, ladies and gentlemen, I should like to thank everyone for their contributions, and I should like to express my satisfaction about the way the other political institutions have conducted themselves in this.
I should like to point out, though, that this is not simply about a compromise in which the European Parliament had to give much ground; quite the reverse, in fact. We virtually made a clean sweep on all the core elements. We managed to strike good deals with the Commission and the Council. We managed to convince the other institutions in many areas to accept our very strict proposals and go one step further than what was originally set out in the Commission proposal. I am therefore a very happy rapporteur, knowing that we have reached this agreement.
I have also listened to your statements, Commissioner. I have heard you say that you set great store by market supervision, and I assume that during the monitoring process, the Commission will pay extra attention to the way in which the Member States acquit themselves of their task of market supervision. I have also listened again to your position on the conformity assessment procedures. Needless to say, we can include in the monitoring process what needs to be included. It is indeed the case, though, that third-party certification does not in any way offer all that much more security and that the problems are to be found not in the type model on which the further production chain is based, but elsewhere.
I have also heard you say, Commissioner, that you wish to further regulate noise standards, and refine them by means of standardisation - the same applies to books, which are also regulated by standards - and that we should examine the way in which more legal certainty can be provided in that area. I think that we as Parliament should count ourselves lucky that we have had such good contacts with the other institutions, and this will probably result in a wonderful Christmas gift for the European families, namely safe, or should I say even safer, toys from now on.
The debate is closed.
The vote will take place on Thursday 18 December 2008.
Written statements (Rule 142)
Mr President, we all want to ensure that the toys available on the market do not threaten the safety of our children. I fully agree that parents need to have the certainty that when they purchase a toy, the latter will not put their children's health at risk. Nonetheless, I consider that the imposition of additional certification requirements by a third party totally independent of the producer will not significantly improve the safety guarantees of the toys produced. It will certainly increase the cost of their production, however, and this will impact negatively on the toy manufacturing sector in many Member States.
In Poland, for instance, there are many undertakings producing very good quality toys made of wood or synthetic substances. The vast majority of these undertakings are SMEs employing fewer than 10 workers. Stricter provisions would lead to a significant increase in the price of toys covered by certificates of this nature. This would result in the closure of many SMEs and the loss of thousands of jobs.
The requirement to obtain an independent assessment of a product would not guarantee that our children would all play with safer products, because in any case, consumers would opt for the cheapest goods. I therefore believe that the compromise reached with the Council is a good one and deserves our support as presented by the rapporteur.
in writing. - (LT) In essence this Directive does not change the current regulation system, but improves it and makes it stricter. I completely agree with the rapporteur that in the discussion of this legal act most attention was concentrated on:
the matter of the use of carcinogenic, chemical and fragrant substances in toys,
toy safety evaluation procedures, requirements for special warnings,
the area of application of the Directive, its flexibility and relationship with other Community acts.
The complete prohibition of carcinogenic, mutagenic, toxic, allergenic and fragrant substances should be evaluated from the view of the Directive's practical implementation. It may be difficult or very expensive to remove the natural residues of certain harmful substances found in other materials, therefore, it is difficult to implement practically. On the other hand some sort of categorical rule banning all substances which are carcinogenic, allergenic, etc, will be difficult to implement for the simple reason that a finite list of such substances does not and cannot exist, it is very difficult to draw a clear line between those substances which are harmful and those which are not.
A complete ban on all fragrant substances would be a disproportionate measure and would have a negative impact on certain toy manufacturers.
I am delighted that during the vote the Committee on Industry, Research and Energy showed understanding and did not wield too big a stick when making the requirements of the Directive stricter, as neither business nor consumers themselves would have benefited from this. When unreasonably strict requirements are laid down, the temptation not to observe them increases, and if they are adhered to, then there are negative side effects. Let us not forget that the one who pays for everything in the end is usually the consumer.
Today's debate is particularly relevant in the context of the run-up to Christmas. In the rush to do our Christmas shopping we do not always stop to think about the safety standards of toys purchased for our youngest friends and relatives. Sadly, toys that are not entirely safe for children remain available on the European market.
The changes proposed in the Directive aim to improve the situation. They are intended to increase the safety of toys on the market, and most importantly, to eliminate the unnecessary danger toys can represent for children playing with them. I am particularly pleased to welcome the provisions negotiated with regard to chemical substances and the transitional period.
The Directive introduces significantly higher standards than those currently in place, notably in relation to the chemical content of toys, including CMRs, fragrances and allergens. I believe the agreement achieved by the rapporteur on this issue is the best possible. It will ensure that the toys children eventually play with are entirely safe.
In addition, the Directive does not introduce unreasonable obstacles and costs, particularly where SMEs are concerned. SMEs account for a significant majority of the toy sector. In the course of their discussions with us, they have repeatedly emphasised the difficulties their undertakings might be faced with. The short period planned for adjustment to the new requirements was one of the problems mentioned. This period has now been extended so as to allow the undertakings to introduce the necessary changes.
in writing. - (ET) I am truly very pleased that we have succeeded in passing the Toy Safety Directive. There is an urgent need for existing safety rules to be brought up to date. The old directive has indeed fallen behind changing circumstances, and does not ensure sufficient protection. I would like to thank the rapporteur and his colleagues from the Social Democratic faction for their hard work in ensuring a safe environment for our children.
It is of the utmost importance that foodstuffs and toys be kept sufficiently well separated to avoid the danger that children may inadvertently put something in their mouths and risk suffocation. We must make all possible efforts to prevent avoidable accidents, which we nevertheless continue to hear about from time to time.
It is of course essential that toys not contain carcinogenic substances. This is self-evident. And I believe we have worked effectively to remove this threat.
Since product design is not always responsible, and toys can become dangerous through a faulty production process, it is important for supervision to be carried out in factories, through inspection operations in markets, and also at customs offices where toys arrive from European Union trade partners. I personally hope that inspections are intensified right now - before Christmas.
Since the majority of toys in EU markets are of Chinese origin, cooperation with third countries, particularly China, is crucial. Here I would like to welcome recent efforts in this area and the memorandum of mutual understanding between the European Commission and Chinese officials. By improving information exchange and cooperation, we can make the toys for sale in our shops safer.
in writing. - (DE) The increasingly interlinked nature of the global markets has resulted in rapid innovations and changes in products, and children's toys are no exception to this. The European Directive on the safety of toys (88/378/EEC), however, dates from 1988 and is thus no longer up to today's challenges. The revision of these provisions is therefore a very welcome step forward. In particular, the constituents of children's toys need to be evaluated according to the latest knowledge and to be covered by the European Union's current chemicals legislation. This also means, of course, that CMR 1 and CMR 2 substances must be banned from children's toys. The text before us quite appropriately also takes account of the increasing problems with allergies in children, by tightening up the provisions concerning the fragrances that may be used in toys. A vital aspect for supervision will be clear warnings and labelling: it is particularly important for toys supplied with foodstuffs to provide unambiguous information. For that reason, easily legible and understandable warnings are to be preferred over a surplus of secondary information.
The legislation we have before us now has been in force since 1988 and is no longer up to date, as toys nowadays include electronic components and make noise. The safety of our children is a number one priority. This new directive will support this notion as it is a significant improvement on the previous one. We need to ban dangerous substances to avoid exposing our children to needless risks. They cannot read the labels and are not aware of what risks they are exposed to.
I believe that the improvements which have been made to the directive following negotiations do not represent excessive demands for the industry either. Importers need to ensure that toys imported from third countries are safe and do not put our children's safety at risk. They must only choose toys which conform to European standards. The authorities have to apply tight controls on the market. We need up-to-date legislation to protect the well-being of our children.